DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badihi (US20180306990) in view of Breakstone et al. (hereinafter Breakstone) (US20170150621).
Regarding claim 1, Badihi scalable-bandwidth aggregation box for rack-scale servers, the scalable- bandwidth aggregation box comprising: 
a housing (Figure 2) having a faceplate (24), a body (Figure 1), and an attachment mechanism for mounting the body to a server rack (Paragraph 0036 - Each switch 20 is configured to exchange communication signals between servers locate within the same rack, between racks 12 of data center 10, and/or between racks 12 located at remote data centers (not shown)); 
a scalable-bandwidth electrical connector (26) on the faceplate; 
a printed circuit board (80) disposed within the housing and having a first connector (84); 
a plurality of signal lines (48) coupled between the scalable-bandwidth electrical connector on the faceplate and the first connector; and 
a serviceable bandwidth-aggregation module (20)(44)(50) removably disposed in the housing, wherein the serviceable bandwidth-aggregation module includes: 
a module faceplate (60), 

a module connector (90)(Paragraphs 102;107 - *Examiner’s Note) for coupling to the first connector, and 
conversion circuitry coupled between the scalable-bandwidth optical connector and the module connector (Paragraphs 102;107 - *Examiner’s Note).  
Bahidi does not expressly disclose wherein the serviceable bandwidth-aggregation module is disposed in the housing by sliding the serviceable bandwidth-aggregation module along guide rails inside the housing.
Breakstone discloses wherein the serviceable bandwidth-aggregation module (140) is disposed in the housing by sliding the serviceable bandwidth-aggregation module along guide rails inside the housing. (Paragraph 0047;0091 – *Examiner’s Note)  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to incorporate the sliding the serviceable bandwidth-aggregation module along guide rails inside the housing of Breakstone into the sliding the serviceable bandwidth-aggregation box of Bahidi.
One having ordinary skill in the art would have been motivated to do so to achieve a precision fit and allows for enhanced control of torque and force during insertion and removal of the sliding the serviceable bandwidth-aggregation module.
	Examiner’s Notes: 

Paragraph 0091 discloses: “To insert fabric module 140 into a bay, a user slides fabric module 140 into an empty rear-side bay and screws thumbscrew 152 to engage chassis engagement features 154 into an associated feature in the bay… The spring loaded design lets the thumbscrew-activated latch engage a single sheet of metal on the side wall of an associate bay. The spring provides an outward bias to the latch mechanism. Continued screw force onto the thumbscrew of latch assembly 147 will cam features 154 of latch assembly 147 into the mating feature of the bay to allow for a precision fit of connectors 142 into mating midplane rear bay connectors 197-198. Lever coupling features 156 are included to translate force exerted by a user on thumbscrew 152 of latch assembly 147 to engage features 154 into a mating slot of the bay.”
Paragraph 0102 discloses: “In some embodiments, some of pads 84 are configured to conduct electrical power received from PSU 34, or from an external power source.  Other pads 84 of array 82 are further configured to conduct low-speed signals, such as bus control signals, between IC 44 and external circuitry (not shown).”
Paragraph 107 discloses: “In an embodiment, connector 90 is electrically coupled to pads 84 of substrate 80, and is configured to conduct the low-speed control signals on one or more planes that are not parallel (e.g., orthogonal) to substrate 80 as shown by an arrow 104.  In this embodiment, the low-speed control signals are typically conducted below the plane of IC 44, but can be conducted at any other location relative to the plane of IC 44.”


    PNG
    media_image1.png
    518
    797
    media_image1.png
    Greyscale


Regarding claim 2, Badihi, in view of Breakstone, discloses the scalable-bandwidth aggregation box of claim 1, wherein the conversion circuitry is configured to: convert a first optical signal received through the scalable-bandwidth optical connector to a first electrical signal for transmission through the scalable-bandwidth electrical connector; and convert a second electrical signal received through the scalable-bandwidth electrical connector to a second optical signal for transmission through the scalable- bandwidth optical connector (Paragraphs 106 - The IC is mounted on a substrate and is exchange one or more control signals with external circuitry.)

Regarding claim 3, Badihi, in view of Breakstone, discloses the scalable-bandwidth aggregation box of claim 1, wherein, when the serviceable bandwidth-aggregation module is installed in the scalable-bandwidth aggregation box, the module faceplate is disposed in a parallel plane with the faceplate of the housing (Figure 2 discloses a faceplate (24) disposed, or arranged, in a parallel plane. The faceplate projects from said plane.)

Regarding claim 4, Badihi, in view of Breakstone, discloses the scalable-bandwidth aggregation box of claim 1.
Badihi in view of Breakstone does not expressly disclose wherein the attachment mechanism is configured to mount the body of the housing within a U-space of the server rack or in an interior zero-U space of the server rack.
It would have been an obvious matter of design choice to configure an attachment mechanism is configured to mount the body of the housing within a U-space of the server rack or in an interior zero-U space of the server rack of Badihi in view of Breakstone as the applicant has not disclosed that said attachment mechanism solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with connections (22), as disclosed in Paragraph 0037 of the specification of the prior art reference.

claim 5, Badihi in view of Breakstone, discloses the scalable-bandwidth aggregation box of claim 1, wherein the first connector comprises a card-edge connector.  (Figure 4)
	Examiner’s Note: Paragraph 0032 of the applicant’s specification discloses: “A printed circuit board 208 may be disposed within the housing 200 and may have a first connector 210. In this example, first connector 210 is a card-edge connector that receives a module connector 211 (e.g., a mating card-edge of a module printed circuit board 220).”


    PNG
    media_image2.png
    680
    747
    media_image2.png
    Greyscale


Regarding claim 7, Badihi in view of Breakstone, discloses the scalable-bandwidth aggregation box of claim 1, wherein each of the plurality of signal lines comprises a twin-axial cable or a trace on the printed circuit board. (Paragraph 0030 – These low-

Regarding claim 8, Badihi in view of Breakstone, discloses the scalable-bandwidth aggregation box of claim 1, wherein the serviceable bandwidth-aggregation module further comprises: a plurality of additional scalable-bandwidth optical connectors on the module faceplate; and a plurality of additional scalable-bandwidth electrical connectors on the faceplate (Figure 2).

Regarding claim 9, Badihi in view of Breakstone, discloses the scalable-bandwidth aggregation box of claim 8, wherein each of the scalable-bandwidth optical connectors is a bifurcatable optical connector, and wherein each of the scalable-bandwidth electrical connectors is a bifurcatable electrical connector.  (Paragraph 0098 - For example, multiple individual jumper stripes and/or a jumper that splits into multiple stripes)

Regarding claim 10, Badihi discloses a system, comprising: a server rack (12) configured to receive a plurality of servers (14); and a scalable-bandwidth aggregation box (Figure 2) mounted to the server rack, the scalable- bandwidth aggregation box comprising: a housing (Figure 2) having a faceplate (24);  18a scalable-bandwidth electrical connector (26) on the faceplate; a printed circuit board (80) disposed within 
Bahidi does not expressly disclose wherein the serviceable bandwidth-aggregation module is disposed in the housing by sliding the serviceable bandwidth-aggregation module along guide rails inside the housing.
Breakstone discloses wherein the serviceable bandwidth-aggregation module (140) is disposed in the housing by sliding the serviceable bandwidth-aggregation module along guide rails inside the housing. (Paragraph 0047;0091 – *Examiner’s Note)  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to incorporate the sliding the serviceable bandwidth-aggregation module along guide rails inside the housing of Breakstone into the sliding the serviceable bandwidth-aggregation box of Bahidi.


Regarding claim 11, Badihi, in view of Breakstone, discloses the system of claim 10, further comprising [[a]] at least one server of the plurality of servers mounted in a U-space of the server rack and coupled, via the scalable-bandwidth electrical connector, to the scalable-bandwidth aggregation box. (Paragraph 0037 – In some embodiments, rack 12 further comprises optical fibers 16 and electrical cables 18, which are configured to conduct the communication signals between serves 14 and switch 20.  In other embodiments, rack 12 may comprise only fibers 16 or only cables 18.  In an embodiment, connections (which may be optical and/or electrical) are extended from switch 20 on rack 12 so as to conduct the communication signals between racks 12 located at the same data center 10, or at another data center (not shown). In some embodiments, connections 22 may comprise optical fibers, configured to conduct the signals to remote racks, and/or electrical cables, typically made from copper, which are configured to conduct the signals within rack 12 or between racks 12 located in close proximity (e.g., 3 meters) to one another.)
Examiner’s Note: “U-space,” is well known in the art as they’re routinely found in server racks to house and connect electronic devices.

claim 12, Badihi, in view of Breakstone, discloses the system of claim 11, further comprising an electrical cable (16)(18) that couples the at least one server to the scalable-bandwidth electrical connector. (Paragraph 0039 – In some embodiments, switch 20 comprises a front panel 24, which comprises multiple (e.g., up to sixty-four or seventy-two and above) connectors 26.  Each connector 26 is an input/output (I/O) port, which is configured to connect between switch 20 and one or more connections, such as connections 22, fibers 16 and cables 18.)

Regarding claim 17, Badihi discloses an aggregation box for rack-scale servers, the aggregation box comprising: 
a housing (Figure 2) having a faceplate (24) with a scalable-bandwidth electrical connector (26); 
a first connector (72)(82); 
a printed circuit board (80) disposed within the housing and having a second connector (Paragraph 0039 - In some embodiments, switch 20 comprises a front panel 24, which comprises multiple (e.g., up to sixty-four or seventy-two and above) connectors 26.  Each connector 26 is an input/output (I/O) port, which is configured to connect between switch 20 and one or more connections, such as connections 22, fibers 16 and cables 18) communicatively coupled  to the first connector (Paragraph 0047 - switch 20 comprises optical fibers 48, which are configured to connect between 
a plurality of signal lines (48)(86) coupled between the scalable-bandwidth electrical connector and the first connector; and 
a serviceable bandwidth-aggregation module (50) removably disposed in the housing, wherein the serviceable bandwidth-aggregation module includes: 
a module faceplate (60) with a scalable-bandwidth optical connector (70A-D), 
a module connector (90)(Paragraphs 102;107 - *see previous Examiner’s Note)for coupling to the first connector, and 
conversion circuitry coupled between the scalable-bandwidth optical connector and the module connector (Paragraphs 102;107 - *Examiner’s Note).  
Bahidi does not expressly disclose wherein the serviceable bandwidth-aggregation module is disposed in the housing by sliding the serviceable bandwidth-aggregation module along guide rails inside the housing.
Breakstone discloses wherein the serviceable bandwidth-aggregation module (140) is disposed in the housing by sliding the serviceable bandwidth-aggregation module along guide rails inside the housing. (Paragraph 0047;0091 – *Examiner’s Note)  

One having ordinary skill in the art would have been motivated to do so to achieve a precision fit and allows for enhanced control of torque and force during insertion and removal of the sliding the serviceable bandwidth-aggregation module.

Regarding claim 18, Badihi, in view of Breakstone, discloses the aggregation box of claim 17, wherein the serviceable bandwidth- aggregation module further comprises a signal line between the first connector and the second connector (aforementioned Paragraph 0039).  

Regarding claim 19, Badihi discloses an aggregation box for rack-scale servers, the aggregation box comprising: a housing (Figure 2); a printed circuit board (80) disposed within the housing and having a first connector (72); and a serviceable bandwidth-aggregation module (50) removably disposed in the housing, wherein the serviceable bandwidth-aggregation module includes: a module faceplate (60)  with a scalable-bandwidth optical connector (70A-D) and a scalable-bandwidth electrical connector (Paragraph 0103 - exchanges two types of signals via pads 84.  As described in FIG. 4 above, IC 44 exchanges high-speed communication signals with modules 70A, 70B, 70C and 70D, or with any other suitable electro-optical transducers.  These high-speed 
Bahidi does not expressly disclose wherein the serviceable bandwidth-aggregation module is disposed in the housing by sliding the serviceable bandwidth-aggregation module along guide rails inside the housing.
Breakstone discloses wherein the serviceable bandwidth-aggregation module (140) is disposed in the housing by sliding the serviceable bandwidth-aggregation module along guide rails inside the housing. (Paragraph 0047;0091 – *Examiner’s Note)  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to incorporate the sliding the serviceable bandwidth-aggregation module along guide rails inside the housing of Breakstone into the sliding the serviceable bandwidth-aggregation box of Bahidi.
One having ordinary skill in the art would have been motivated to do so to achieve a precision fit and allows for enhanced control of torque and force during insertion and removal of the sliding the serviceable bandwidth-aggregation module.

claim 20, Badihi, in view of Breakstone, discloses the aggregation box of claim 19, wherein the plurality of signal lines comprise a plurality of traces (86)(Paragraph 0101 – “In an embodiment, traces 86 are patterned in substrate 80 so that the bumps of jumper 72 are connected with the ends of traces 86.  It will be understood that substrate 80 comprises traces 86 extending from pads 84 of array 82 to all optical modules 70A, 70B, 70C and 70D,” wherein modules 70A-70D connected to fibers 48 to front panel 24 and the respective connectors, 26)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badihi (US20180306990) in view of Breakstone et al. (hereinafter Breakstone) (US20170150621) as applied to claims 1-5, 7-12 and 17-20 above, and further in view of Leung et al. (hereinafter Leung) (US10568238).
Regarding claim 6, Badihi, in view of Breakstone, discloses the scalable-bandwidth aggregation box of claim 1.
Badihi in view of Breakstone does not expressly disclose wherein the conversion circuitry is configured to support multi-link gearbox functionality.  
Leung discloses wherein the conversion circuitry is configured to support multi-link gearbox functionality (Column 8 Line 52 – Column 9 Line 12 – the entire passage is relevant to the limitations in claim 6).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to incorporate the multi-link gearbox functionality of Leung into the scalable-bandwidth aggregation box of Badihi in view of Breakstone.
.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the prior art of record, taken alone and in combination, fails to teach or suggest the interconnection and interrelationship wherein the electrical cable is a bifurcated electrical cable having multiple branches coupled to the scalable-bandwidth electrical connector as claimed in combination with the remaining limitations of dependent claims 11, 12 and independent claim 10.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 15 February 2022, with respect to the rejection(s) of claim(s) 1-12 and 17-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Breakstone et al. (hereinafter Breakstone) (US20170150621).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10492324.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



26 March 2022